EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 13 has been amended.


Please amend the claims filed on 7 June 2022 as follows:


13. (Currently Amended) A system comprising: a provisioning server; and 
a network device programmed and configured to be provisioned by the provisioning server, the network device comprising a processor and a memory programmed and configured to:
determine whether a universal serial bus (USB) device is inserted into the network device; 
in response to determining the USB device is inserted, obtain a network address of the provisioning server and an encryption certificate from the USB device; 
in response to determining the USB device is not inserted, determine whether a cloud services server can be connected to; 
in response to determining the cloud services server can be connected to, obtain the network address of the provisioning server and the encryption certificate from the cloud services server; 8Atty Docket No.: 000200-018400US 
in response to determining the cloud services server cannot be connected to, obtain the network address of the provisioning server from a domain host configuration protocol (DHCP) server; 
establish a network connection with the provisioning server using the network address;
in response to obtaining the encryption certificate from at least one of the USB device and the cloud services server, authenticate the provisioning server using the encryption certificate; and 
provision the network device with a configuration received from the provisioning server.


Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451